UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-KSB [X] ANNUAL REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For Fiscal Year Ended September 30, 2007 Commission File # 333-67174 BETTER BIODIESEL, INC. (A Development Stage Company) (Exact name of registrant as specified in its charter) Colorado (State or other jurisdiction of incorporation or organization) 84-1153946 (IRS Employer Identification Number) 355 South 1550 West Spanish Fork, UT 84660 (Address of principal executive offices)(Zip Code) (801)798-7576 (Registrant's telephone no., including area code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, no par value Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B not contained in this form, and no disclosure will be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No x Registrant’s revenues for the twelve months ended September 30, 2007 were $11,925. Aggregate market value of the voting common stock held by non-affiliates of the registrant as of September 30, 2007 was $9,183,752 Number of shares of the registrant's common stock outstanding as of January 10, 2008 was 15,195,001. 1 TABLE OF CONTENTS PART I ITEM 1.DESCRIPTION OF BUSINESS……………3 ITEM 2.PROPERTY……………13 ITEM 3.LEGAL PROCEEDINGS……………14 ITEM 4.SUBMISSION OF MATTERS TO A VOTE BY SECURITY HOLDERS…………….14 PART II ITEM 5.MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS, COMPANY PURCHASES OF EQUITY ANDSECURITIES……………14 ITEM 6.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS……………16 ITEM 7.FINANCIAL STATEMENTS……………21 ITEM 8A.CONTROLS AND PROCEDURES…………….21 ITEM 8B.OTHER INFORMATION……………22 PART III ITEM 9.DIRECTORS AND EXECUTIVE OFFICERS……………23 ITEM 10.EXECUTIVE COMPENSATION……………26 Stock Options Granted in Fiscal 2006……………26 ITEM 11.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS……………28 ITEM 12.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS……………29 ITEM 13.EXHIBITS LIST AND REPORTS ON FORM 8-K…………….29 ITEM 14.PRINCIPAL ACCOUNTANT FEES AND SERVICES……………29 2 DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS This Form 10-KSB release contains “forward-looking statements.” In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “could,” “expects,” “plans,” “intends,” “anticipates,” “believes,” “estimates,” “predicts,” “potential” or “continue” or the negative of such terms and other comparable terminology. These forward-looking statements include, without limitation, statements about our market opportunity, our strategies, competition, expected activities and expenditures as we pursue our business plan, and the adequacy of our available cash resources. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Actual results may differ materially from the predictions discussed in these forward-looking statements. The economic environment within which we operate could materially affect our actual results. Additional factors that could materially affect these forward-looking statements include, among other things, the company’s ability to, (i) obtain and/or produce and market and distribute biodiesel fuel; (ii) the Company’s ability to obtain contracts with fuel producers and suppliers of raw materials (for the Company’s production of biodiesel fuel) and distributors of the Company’s biodiesel fuel product; (iii) the risks inherent in the mutual performance of such supplier and distributor contracts (including the Company’s performance); (iv) the Company’s ability to develop, protect and defend its proprietary technology; (v) the Company’s ability to secure and retain management capable of managing growth; (vi) the Company’s ability to raise necessary financing to execute the Company's business plan; and (vii) the Company's ability to comply with all applicable federal, state and local government and international rules and regulations; and other factors discussed in Better Biodiesel’s filings with the Securities and Exchange Commission. Our management has included projections and estimates in this Form 10-KSB, which are based primarily on management’s experience in the industry, assessments of our results of operations, discussions and negotiations with third parties and a review of information filed by our competitors with the Securities and Exchange Commission or otherwise publicly available.We caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made.We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. PART I ITEM 1. DESCRIPTION OF BUSINESS Better Biodiesel Inc., a Colorado corporation (“Better Biodiesel” or the “Company”), whose headquarters is located at 355 South 1550 West, Spanish Fork, Utah, 84660, is a development stage company engaged inthe commercial development of (i) proprietary biodiesel fuel technology (ii) the supply of biodiesel raw materials and (iii) marketing and distribution of biodiesel fuel products. We were previously known as Mountain States Holdings, Inc. (“Mountain States”).Mountain States was incorporated in November 1990 as a Colorado corporation under the name Slam Dunk Enterprises, Inc.The corporation was inactive until May 1998 when it started engaging in the business of providing first and second mortgage financing under the name of Mountain States Lending, Inc.During January 2001, the Company filed articles of amendment with the Colorado Secretary of State changing the corporation's name to Mountain States Lending, Inc., and during September 2002 the Company changed the name to Mountain States Holdings, Inc.In September 2002, the Company formed a wholly-owned subsidiary named Mountain States Lending, Inc. (“Mountain States Lending”), and on December 31, 2002, the Company transferred all of its assets and liabilities related to the mortgage lending business to this new subsidiary.In August 2006, all of the Company's assets and liabilities resided in two wholly-owned subsidiaries that were spun-off to two stockholders, one of whom was the former CEO of the Company, in exchange for 325,000 pre-split (162,500 post-split) shares of the Company's common stock. In September 2006, the Company entered into a share exchange agreement with Domestic Energy Partners, LLC, a Utah limited liability company (“DEP”), pursuant to which it acquired all of the equity interests in DEP (the Share Exchange”).On September 20, 2006, prior to the closing of its Exchange Agreement with DEP, a majority of the shareholders of the Company at a special meeting of the shareholders approved amendments to the Company’s Articles of Incorporation to change the Company’s name to Better Biodiesel, Inc., and to reverse split its shares of common stock on the basis of one share for each two shares issued and outstanding, with all fractional shares rounded up to the nearest whole share. The foregoing amendments were effective September 21, 2006. 3 DEP was organized as a limited liability corporation on May18, 2005, having previously commenced operations in November 2004, to develop alternative fuel sources, particularly the manufacture and distribution of biodiesel products.The Exchange Agreement between the Company and DEP is accounted for as a reverse merger, which is equivalent to a recapitalization of the Company.Thus, the September 30, 2006 Financial Statements for the Company’s Form 10-KSB (for the fiscal year ended September 2006), presents the Company as being in the development stage with the assets and liabilities in the consolidated balance sheets representing the book values of DEP’s assets and liabilities and the operations in the consolidated statement of operations representing the operations of DEP at that time.The Financial Statements for the Fiscal Year ended 2007, which are the Financial Statements included in this 10-KSB, continue this methodology. Until recently the Company focused almost exclusively on the development of proprietary technology to enable the production of biodiesel fuel from all types of animal fats as well as virgin oils derived from vegetative sources such soybeans, rapeseed, palm and switch grass, for example.Better Biodiesel’s production process focused on eliminating the use of the caustic chemical catalyst and thereby limiting the “washing process” in favor of a streamlined, continuous flow production method.Eliminating the “washing process” also eliminated the need for outdoor evaporation ponds which require several acres of land devoted to the removal of caustic chemical through the evaporation of the water used in the washing process. The Company and its advisors continued to develop and evaluate the proprietary technology during, and subsequent to, the fiscal year ended 2007.Based on its evaluation, on December 20, 2007, the Company entered into and closed an Asset Purchase, Settlement and Mutual Release Agreement with Ron Crafts, Chairman and Chief Executive Officer of the Company, John Crawford, President, Chief Technology Officer and a Director of the Company, Lynn Dean Crawford, Chief Operations Officer of the Company, James Crawford, Mary Crafts, and Culinary Crafts, LLC, under which Ron Crafts, John Crawford, Lynn Dean Crawford and James Crawford exchanged a total of 15,750,000shares of common stock of the Company in exchange for all of the rights, title and interest held in the invention identified in the patent application assigned to the Company, along with certain other assets (a detailed description of the agreement is provided in Item 8B of this annual report, the “Asset Sale Agreement”). Seven shareholders of the Company beneficially owning a total of 24,751,000 shares of the Company’s 30,945,001 total issued and outstanding shares of common stock consented to the Asset Sale Agreement, in accordance with Section 7-107-104 and Section 7-112-102 of the Colorado Revised Statutes.Excluding shareholders with a direct interest in the assets sold in the Asset Sale Agreement, three shareholders beneficially owning a total of 9,001,000 shares consented out of the remaining 15,154,001 total shares that are considered disinterested in the assets of the transaction. On December 20, 2007, the Company accepted the resignations of Ron Crafts from his positions as Chairman of the Board of Directors and Chief Executive Officer, John Crawford, from his positions as Director and as President and Chief Technology Officer, and Lynn Dean Crawford from his position as Chief Operations Officer.The resignations were the result of the Board of Director’s and management’s decision to broaden its business plan, as described in the following paragraph, and the resulting Asset Sale Agreement, in response to management’s belief that the proprietary technology included in the Asset Sale Agreement would not be ready for large-scale commercial use in the near term, requiring the Company to modify its business plan and to identify new revenue opportunities in the biodiesel industry. The remaining management of the Company continues to focus on the Company’s operations in the biodiesel industry, while shifting its business plan, from a singular focus on biodiesel production through proprietary technology, to a broader business plan including, in addition to research and development of biodiesel fuel technology, the supply of biodiesel raw materials vertically integrated with the marketing and distribution of biodiesel fuel products.The Company intends to appoint additional management and directors during the first half of 2008. 4 Biodiesel, unlike ethanol which requires modifications to both engines and fuel infrastructure and distribution systems can be used in any conventional diesel engine, without requiring any modifications to existing diesel engines and distribution infrastructure, while providing substantially similar energy output.Biodiesel is fully biodegradable, pollutes less than petroleum diesel and can be distributed by the existing petroleum distribution system without further downstream infrastructure investments. In the United States, a primary driver of biodiesel fuel demand stems from the Energy Policy Act of 2005, which mandates the increased use of all renewable fuel from 2.5 billion to 7.5 billion gallons by 2010.Moreover, The Energy Independence and Security Act of 2007 sets a mandatory Renewable Fuel Standard (RFS) requiring fuel producers to use a minimum of 36 billion gallons of biofuel in 2022, nearly five-fold increase over current levels. Additional drivers are the Energy Policy Act of 1994, which mandates the use of renewable fuel by federal, state and utility fleets.The U.S. Navy mandates the use of 20% biodiesel in non-tactical vehicles.Additionally, many states including, by way of example, California, Washington and Minnesota have issued their own mandates of 2% (B2) blended biodiesel or higher.Currently, the domestic availability of biodiesel fuel falls below the mandated demand by more than 1 billion gallons per year.The U.S. Government pays a Blenders Tax Credit of $0.50 to $1.00 per gallon produced in addition to $0.10 per gallon for the first 15 million gallons produced at any single location. Biodiesel Fuel - Market Overview Biodiesel fuel is fully interchangeable with petroleum diesel.The domestic market for diesel fuel in 2005 was 70 billion gallons and at least 200 billion gallons for the rest of the world.In 2005, the combined worldwide biodiesel refining capacity was less than 800 million gallons. Better Biodiesel believes that most prospective end users of biodiesel will be individuals and entities requiring the lowest possible pollution levels in their vehicle and machinery emissions.These include trucking companies operating in states with biodiesel initiatives (see chart below), inner city transport companies that are required to reduce their fleet pollution levels and other users who also require the advantages of less polluting fuel. Biodiesel blends such as B5 and B20 (5% biodiesel blended with 95% petrol diesel, and 20% biodiesel blended with 80% petrol diesel respectively) are currently the most common way that biodiesel reaches end users.When used as a blended fuel, biodiesel becomes an additive to petroleum diesel that substantially lowers toxic emissions like carbon based gases while improving the performance and longevity of the engine. The domestic and international petroleum based diesel fuel market is a mature industry.In Europe, over 60% of the cars, buses, trucks, ships and trains are powered by diesel fuels.In the U.S., the total petroleum diesel fuel consumption was approximately 70 billion gallons in 2005.Based on the interchangeability of petroleum diesel and biodiesel fuel and current shortfall of supply as compared to demand in the U.S. biodiesel industry, without considering a potential increase in the percentage of diesel to gasoline fuel consumption, unmet demand for biodiesel fuel seems likely torequire at least 10 years to resolve. Biodiesel can be used in 100% pure form (B100) or as an additive to petroleum diesel.It requires no additional investment or alterations by fuel distributors for piping, pumps or transportation equipment.And all conventional diesel engines are can sun on biodiesel so no investments are required by existing diesel car, bus, truck, ship or train owners.The efficient logistics of biodiesel fuel, therefore, create a significant competitive advantage. The 2005 U.S. petroleum diesel market was approximately 70 billion gallons and is expected to grow 10% per year over the next several years.The Federally mandated B2 blends (98% petroleum diesel plus 2% biodiesel) demand translates into a 1.4 billion gallon U.S. market.In 2005, the total U.S. biodiesel production was only 70 million gallons.Even considering the 400+ million GPY of announced production under construction at this time, management believes that biodiesel fuel supply will lag behind the increasing demand for many years. 5 Competitive Conditions The European market for biodiesel fuel is significantly more mature than the domestic biodiesel market.The existing European technology employs customary production methods (also described above), producing over 700 million gallons of biodiesel fuel per year.The major biodiesel fuel producers in the current market are Archer Daniels Midland, Altra Biofuels, Australian Renewable Fuels, D-1 Oils and Renewable Energy Group.Several oil companies including Chevron and Exxon Mobil have announced construction of 100 million GPY plants using the European industry technology to come online by 2008. Raw Materials Under management’s current plan to vertically integrate its biofuels business to incorporate raw material (feed stock) procurement into its production, supply and distribution chain, Better Biodiesel has commenced negotiating with land cooperatives and agricultural concerns with the goal of securing land and interests devoted to the cultivation and procurement of renewable crops and diverse feedstock suitable for conversion to biodiesel fuel.The choice of feedstock crops in a particular region would be based on the unique weather patterns, soil conditions, native vegetation and other resources found of that particular region of the U.S. as well a internationally, but may include a combination of any or all of rapeseed, switchgrass, soybeans, cottonseed, canola, palm, coconut, fats from animal processing plants and other organic debris. Management believes the value of long term supply chain commitments adds significant value to the enterprise valuation. Licenses All necessary applications have been filed with the EPA (Environmental Protection Agency) and the IRS (Federal Internal Revenue Service).All necessary state and county business licenses have been issued to Better Biodiesel.Better Biodiesel adheres to all state and federal requirements for the health and safety of its employees. Research and Development During the twelve months ended September 30, 2007 and the nine months ended September 30, 2006 the Company spent $43,502 and $26,544 on Research and Development, respectively. Employees As of September 30, 2007, the Company employed six full time employees. Domestic Biodiesel Production Capacity and Demand Current demand for all diesel fuel (bio- and petrol-) is estimated at approximately 65 billion gallons, while current domestic production of biodiesel is a mere 300 million gallons. Three important trends define the biodiesel fuel market: 1) Declining petroleum diesel supply 2) Increasing petroleum diesel prices 3) Mandated demand for lower polluting, renewable, and locally produced fuels. In spite of favorable market forecasts for biodiesel, increasing costs of biodiesel feedstock, resulting from increasing demand, and possible innovations of other alternative fuels (ethanol, for example) may reduce any future biodiesel pricing advantages that the company expects from increasing demand for petroleum diesel.Currently, biodiesel market prices are 10% - 15% higher than petroleum diesel.Biodiesel fuel contains approximately 90% of the energy of petroleum diesel. 6 Marketing Strategy & Positioning Better Biodiesel’s marketing efforts will emphasize the inherent benefits of biodiesel fuel and cost savings of the Company’s proprietary technology and equipment design: 1.
